         Case 6:20-cv-06243-EAW Document 25 Filed 05/09/20 Page 1 of 1




                                                      One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                                          BRIAN J. BUTLER
                                                                                           bbutler@bsk.com
                                                                                            P: 315.218.8160
                                                                                            F: 315.218.8100
May 9, 2020

VIA EMAIL
wolford@nywd.uscourts.gov

The Honorable Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

Re:    The Diocese of Rochester et al. v. U.S. Small Business Administration et al.,
       20 Civ. 06243 (EAW)

Dear Judge Wolford:

We represent the Plaintiffs in the above referenced action. The Defendants filed their opposition
to Plaintiffs’ motion for a preliminary injunction last night.

Due to the number of issues raised by the government in its brief opposing Plaintiffs’ motion for
a preliminary injunction, I am writing, pursuant to L. R. Civ. P. 7(a)(2)(C) and your Chambers
rules, for leave to file a reply memorandum of law that exceeds the ten-page limit. Plaintiffs
respectfully request a maximum of 10 additional pages for their reply memorandum which is due
to be filed on May 11, 2020.

Thank you for your attention to this matter and consideration of our request.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC




Brian J. Butler                                                         DATED: 05/09/2020

cc: Counsel of Record (via email)



                                                                                          3544998.1 5/9/2020
